DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 6, 7, 10 and 11 are objected to because of the following informalities:  
Claim 4 recites “not one predetermined posture” in lines 2-3 and “the allowable time” in line 8.  It is presumed to recite “not the predetermined posture” and “the predetermined allowable time”.
Claim 6 recites “other predetermined threshold conditions” in lines 2-3 and “the allowable time” in line 6.  It is presumed to recite “the other predetermined threshold conditions” and “the predetermined allowable time”.
Claim 7 recites “the allowable time” in line 6.  It is presumed to recite “the predetermined allowable time”.
Claim 10 recites “the plurality of posture modes” in lines 4 and 6, and “the predetermined threshold condition” in lines 4 and 6.  It is presumed to recite “the plurality of predetermined posture modes” and “the predetermined threshold conditions ”.
Claim 11 recites “of external environment” in line 4.  It is presumed to recite “of the external environment”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the distance information” in line 8, “the light intensity information” in line 9 and “the motion information” in line 10.  There is insufficient antecedent basis for these limitations in the claim.  For prosecution purposes these limitations are interpreted as “
Claims 2-12 are also rejected by virtue of their dependency.
Claim 2 recites “an alert command” in lines 11-12.  It is unclear if “an alert command” is intended to be the same as, or different than, “the alert command” recited in claim 1, lines 10-13.   Clarification is requested.  
Claims 3-11 are also rejected by virtue of their dependency.
Claim 4 recites “said alert command” in lines 9-10.  It is unclear if “said alert command” is intended to refer to “the alert command” recited in claim 1, lines 10-13 or “an alert command” recited in claim 2, lines 11-12.   Clarification is requested.  
Claims 5 and 6 are also rejected by virtue of their dependency.
Claim 5 recites “an alert command” in lines 6-7.  It is unclear if “an alert command” is intended to be the same as, or different than, “the alert command” recited in claim 1, lines 10-13 or “an alert command” recited in claim 2, lines 11-12.   Clarification is requested.  
Claim 6 is rejected by virtue of its dependency.
Claim 6 recites “said alert command” in lines 6-7.  It is unclear if “said alert command” is intended to refer to “the alert command” recited in claim 1, lines 10-13, “an alert command” recited in claim 2, lines 11-12, or “an alert command” recited in claim 5, lines 6-7.   Clarification is requested.  
Claim 7 recites “the predetermined allowable time” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is requested.  
Claim 7 recites “said alert command” in lines 7-8.  It is unclear if “said alert command” is intended to refer to “the alert command” recited in claim 1, lines 10-13 or “an alert command” recited in claim 2, lines 11-12.   Clarification is requested.
Claim 11 recites “the temperature and humidity information” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is requested.  
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son (US 2015/0332576 A1).
Regarding claim 1, Son discloses an electronic device (see at least Figure 1, item 110 | [0014] | [0017] note the eyeglasses (110)), comprising: 
a distance detecting portion for detecting a distance from a user to a target object (see at least [0014] note the sensor device can include a distance detector that measures or estimates the distance between a user and a viewed object, source, content, or display device, and be used in addition to light sensors and motion sensors | [0019]); 
a light detecting portion for detecting light intensity of external environment (see at least [0014] | [0039] | [0082]); 
a motion detecting portion for detecting the user's motion (see at least [0014] | [0082]); 
a controller for determining whether the user is at high risk of vision loss based on the distance information output from the distance detecting portion, the light intensity information output from the light detecting portion, and the motion information output from the motion detecting portion, and generating an alert command when it is determined that the user is at high risk of vision loss (see at least [0014] note the processor detects conditions, such as distance, light intensity and motion, to promote the user’s vision health | [0025] note the processor generates alerts | [0058-0060]); and 
an alerting portion for providing an alert based on the alert command output from the controller (see at least [0032-0033]).
Regarding claim 13, Son discloses a method for suppressing vision loss (see at least Figure 1, item 110 | [0014] | [0017] note the eyeglasses (110)), comprising: 
an information acquisition step for acquiring distance information from a user to a target object (see at least [0014] note the sensor device can include a distance detector that measures or estimates the distance between a user and a viewed object, source, content, or display device, and be used in addition to light sensors and motion sensors | [0019]), light intensity information of external environment (see at least [0014] | [0039] | [0082]), and user's motion information (see at least [0014] | [0082]); 
a risk determination step for determining whether the user is at high risk of vision loss based on the distance information, light intensity information, and motion information acquired in the information acquisition step (see at least [0014] note the processor detects conditions, such as distance, light intensity and motion, to promote the user’s vision health | [0025] note the processor generates alerts | [0058-0060]); and 
an alert command generating step for generating an alert command when it is determined that the user is at high risk of vision loss in the risk determination step (see at least [0025] | [0032-0033] | [0058-0060]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2015/0332576 A1) in view of Endoh (US 2020/0409182 A1).
Regarding claim 12, Son further discloses a contact sensor portion for switching a power supply from off to on by contacting with the user; wherein the contact sensor portion comprises: a switch control module for switching the power supply from off to on when the user contacts the contact sensor module (see at least [0031] | [0044] | [0024]).
However, Son does not specifically teach wherein the contact sensor portion comprises: a contact sensor portion module for sensing contact with the user, and a switch control module for switching the power supply from off to on when the contact with the user is sensed by the contact sensor module.
It is known to turn a device on or off in different ways.  For example, Endoh teaches a system wherein a contact sensor portion comprises: a contact sensor portion module for sensing contact with a user, and a switch control module for switching a power supply from off to on when the contact with the user is sensed by the contact sensor module (see at least [0030] not the touch sensor switch (61) is used for powering on/off the spectacles (100)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Endoh into Son.  This provides a known alternative on/off means that can be used in place of Son’s on/off means while providing predictable results.



Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, Son and Haddadi (US 20160274381 A1) further disclose wherein the controller identifies a posture of the user based on the motion information (see at least [0019] of Son | [0039] of Son | [0009-0010] of Haddadi | [0066-0067] of Haddadi) in such a way that it can be assigned to any one of a plurality of predetermined posture modes, and determines whether the identified posture of the user is a predetermined posture (see at least [0009-0010] of Haddadi, note reading and writing modes | [0019-0021] of Haddadi).  However, Son, Endoh, Haddadi and Feng (CN 111243742 A), either alone or in combination, fail to disclose and/or suggest the limitations as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687